Edwards, J.
The testimony is inadmissible. The contract of the defendant, by his indorsement of these notes, Avas that he would pay them, provided the makers failed to pay upon presentment, at maturity; and provided, also, that, in such event, the holder gave him immediate notice. This contract, for the purposes of this question, must be considered as written over the indorsement of the defendant. The parol testimony, therefore, goes to show a simultaneous contract directly at variance with the written engagement. It would be dangerous, in the extreme, to receive such testimony.(1)
Slosson, for plaintiff.
Anthon, for defendant.

 The same rule was laid down in Sice v. Cunningham, 1 Cow. 47. There a note was made payable on demand, and, in an action against the indorser, parol evidence was offered to show that the note was given for a loan of money, which, it was agreed, was not to be demanded within a year. The court said, there is a sound legal objection to this parol proof. The note is *299payable on demand. The effect of the undertaking, between the plaintiff and the maker, is to make it payable at a future day.
In Thompson v. Ketcham, (8 Johns. 189,) tiie note, on the face of it, was payable immediately. The court there held, that the time of payment is part of the contract, and, if no time is expressed, it is payable immediately. "ySThen the operation of a contract is clearly settled, by general principles of law, it is taken to be the true sense of the’contracting parties, and it is against established rules to vary the operation of a writing by parol proo^ which goes to alter, in a material degree, its effect, by making it payable at some distant and undefined period.